Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in response to the application filed on January 19, 2019.
Claims 1-21 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 19, 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2, 9, and 16 recite the limitation "the cluster" in lines 4.  Independent claims 1, 8, and 15, from which 2, 9, and 16 depend, disclose a plurality of clusters but claims 2, 9, and 16 do not specify which cluster of the plurality of clusters is “the cluster,” rendering the claims unclear.
Claims 6, 7, 13, 14, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “relatively small clusters” in claims 6, 13, and 20 and the term “relatively large cluster” in claims 7, 14, and 21 are relative terms which renders the claims indefinite. The terms “relatively small clusters” and “relatively large clusters” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bendre et al., U.S. Patent 10,380,504 (Bendre).

With respect to independent claim 1 Bendre teaches:
A method for implementing intelligent data partitioning in a distributed machine learning (ML) system (Bendre teaches a distributed machine learning system; see abstract.), the method comprising:
receiving, by a computer system implementing a data partition module, a training data instance for a ML task (Bendre teaches receiving information indicating training data that is associated with the computing system and that is to be used as a basis for generating a machine learning model; see figure 7 and 32:32-43.);
identifying, by the computer system using a clustering algorithm, a cluster to which the training data instance belongs, the cluster being one of a plurality of clusters determined via the clustering algorithm that partition a data space of the ML task (Bendre teaches receiving a solution definition that identifies training data to be used for generating an ML model and information specifying a target variable to be precited using the ML model; see 18:48-19:3.  Bendre further teaches that a customer instances communicates  with a scheduler and trainer to receive the solution definition; see 18:48-19:3.  The scheduler receives an ML training request and triggers assignment of an ML trainer process to generate an ML model amongst a plurality of trainer devices each configured to execute one or more ML trainer processes; see 18:48-19:3 and 19:26-41.  Bendre teaches receiving data and determining, using a scheduler and training controller, which ML trainer device (which could include server clusters) should be implemented to train the ML model.  This is partitioning data space for an ML task, as claimed.  The claim does not specify how the clustering algorithm determines which instance the training data belongs and the scheduler and trainer controller taught by Bendre are computer implemented modules processing program code (see 35:45-57), and considered algorithms.); and
transmitting, by the computer system, the training data instance to a ML worker of the distributed ML system that is assigned to the cluster (Bendre teaches a computing system that may be a cluster of computing devices, such as a server cluster, in figure 7 and 32:19-26.  Bendre further teaches that server devices may be configured to transmit data to and receive data from cluster data storage 204; see figure 2 and 9:11-15.),
wherein the ML worker is configured to build or update a ML model using the training data instance (Bendre teaches the ML trainer process generates an ML model by learning from the training data in order to predict target variables; see 26:61-27:4.).

With respect to independent claim 8 Bendre teaches:
A non-transitory computer readable storage medium having stored thereon program code executable by a computer system implementing a data partition module for a distributed machine learning (ML) system (Bendre teaches a distributed machine learning system; see abstract.  Bendre teaches various implementations of the disclosed method, including a non-transitory computer readable media; see 35:58-36:4.), the program code embodying a method comprising: 
receiving a training data instance for a ML task (Bendre teaches receiving information indicating training data that is associated with the computing system and that is to be used as a basis for generating a machine learning model; see figure 7 and 32:32-43.);
identifying, using a clustering algorithm, a cluster to which the training data instance belongs, the cluster being one of a plurality of clusters determined via the clustering algorithm that partition a data space of the ML task (Bendre teaches receiving a solution definition that identifies training data to be used for generating an ML model and information specifying a target variable to be precited using the ML model; see 18:48-19:3.  Bendre further teaches that a customer instances communicates  with a scheduler and trainer to receive the solution definition; see 18:48-19:3.  The scheduler receives an ML training request and triggers assignment of an ML trainer process to generate an ML model amongst a plurality of trainer devices each configured to execute one or more ML trainer processes; see 18:48-19:3 and 19:26-41.  Bendre teaches receiving data and determining, using a scheduler and training controller, which ML trainer device (which could include server clusters) should be implemented to train the ML model.  This is partitioning data space for an ML task, as claimed.  The claim does not specify how the clustering algorithm determines which instance the training data belongs and the scheduler and trainer controller taught by Bendre are computer implemented modules processing program code (see 35:45-57), and considered algorithms.); and
transmitting the training data instance to a ML worker of the distributed ML system that is assigned to the cluster (Bendre teaches a computing system that may be a cluster of computing devices, such as a server cluster, in figure 7 and 32:19-26.  Bendre further teaches that server devices may be configured to transmit data to and receive data from cluster data storage 204; see figure 2 and 9:11-15.),
wherein the ML worker is configured to build or update a ML model using the training data instance (Bendre teaches the ML trainer process generates an ML model by learning from the training data in order to predict target variables; see 26:61-27:4.).

With respect to independent claim 15 Bendre teaches:
A computer system implementing a data partition module for a distributed machine learning (ML) system (Bendre teaches a distributed machine learning system; see abstract.), the computer system comprising:
a non-transitory computer readable medium having stored thereon program code that, when executed (Bendre teaches various implementations of the disclosed method, including a non-transitory computer readable media; see 35:58-36:4.), causes the processor to: 
receive a training data instance for a ML task (Bendre teaches receiving information indicating training data that is associated with the computing system and that is to be used as a basis for generating a machine learning model; see figure 7 and 32:32-43.); 
identify, using a clustering algorithm, a cluster to which the training data instance belongs, the cluster being one of a plurality of clusters determined via the clustering algorithm that partition a data space of the ML task (Bendre teaches receiving a solution definition that identifies training data to be used for generating an ML model and information specifying a target variable to be precited using the ML model; see 18:48-19:3.  Bendre further teaches that a customer instances communicates  with a scheduler and trainer to receive the solution definition; see 18:48-19:3.  The scheduler receives an ML training request and triggers assignment of an ML trainer process to generate an ML model amongst a plurality of trainer devices each configured to execute one or more ML trainer processes; see 18:48-19:3 and 19:26-41.  Bendre teaches receiving data and determining, using a scheduler and training controller, which ML trainer device (which could include server clusters) should be implemented to train the ML model.  This is partitioning data space for an ML task, as claimed.  The claim does not specify how the clustering algorithm determines which instance the training data belongs and the scheduler and trainer controller taught by Bendre are computer implemented modules processing program code (see 35:45-57), and considered algorithms.); and 
transmit the training data instance to a ML worker of the distributed ML system that is assigned to the cluster, wherein the ML worker is configured to build or update a ML model using the training data instance (Bendre teaches a computing system that may be a cluster of computing devices, such as a server cluster, in figure 7 and 32:19-26.  Bendre further teaches that server devices may be configured to transmit data to and receive data from cluster data storage 204; see figure 2 and 9:11-15.).

With respect to claims 2, 9, and 16 the rejections of claims 1, 8, and 15 are incorporated.  Further Bendre teaches:
receiving, by the computer system, a query data instance for the ML task (Bendre teaches ML models making ML predictions per customer instance basis; see 17:43-60.  Bendre teaches receiving a prediction request from a device associated with a customer instance; see 17:43-60.);
determining, by the computer system using the clustering algorithm, that the query data instance belongs to the cluster (Bendre teaches receiving a prediction request from a device associated with a customer instance and submitting the request for the network system to carry out the prediction using the generated ML model, where the ML model and ML prediction are accessible only to client devices associated with the particular customer instance; see 17:43-60.); and
transmitting, by the computer system, the query data instance to the ML worker (Bendre teaches receiving a prediction request from a device associated with a customer instance and submitting the request for the network system to carry out the prediction using the generated ML model; see 17:43-60.  Transmission is inherent when processing in a networked system, such as the system described by Bendre.),
wherein the ML worker is configured to generate a decision or classification result for the query data instance using the ML model (Bendre teaches trained ML models are used to generate ML predictions on new data; see 17:16-27 and the example in 17:18-42.).

With respect to claims 3, 10, and 17 the rejections of claims 1, 8, and 15 are incorporated.  Further Bendre teaches:
identifying, by the computer system, a quorum to which the training data instance belongs, the quorum comprising:
the cluster to which the training data instance belongs (Bendre teaches this limitation; see the rejection of claims 1, 8, and 15 above.); and 
zero or more other clusters in the plurality of clusters, wherein clustering associations between the training data instance and the zero or more other clusters are approximately the same as a clustering association between the training data instance and the cluster to which the training data instance belongs (The limitations detailing identifying zero or more other clusters, transmitting the training instance to zero or more other ML workers, and zero or more other ML workers configured to build or update ML models are not limiting.  Identifying zero clusters is equivalent to identifying nothing and transmitting training data to zero ML workers is equivalent to not transmitting any data.  Additionally, the claimed quorum need only be the cluster to which the training data belongs due to the quorum being the cluster to which training data belongs and “zero or more other clusters;” the quorum can be the cluster to which training data belongs and zero other clusters.  Bendre teaches the cluster to which training data belongs; see the rejection of claims 1, 8, and 15 above.  Further, Bendre teaches a distributed machine learning system; see at least the abstract.); and
transmitting, by the computer system, the training data instance to zero or more other ML workers in the distributed ML system assigned to the zero or more other clusters (Bendre teaches a computing system that may be a cluster of computing devices, such as a server cluster, in figure 7 and 32:19-26.  Bendre further teaches that server devices may be configured to transmit data to and receive data from cluster data storage 204; see figure 2 and 9:11-15.), 
wherein each of the zero or more other ML workers is configured to build or update another ML model using the training data instance (Bendre teaches the ML trainer process generates an ML model by learning from the training data in order to predict target variables; see 26:61-27:4.).

With respect to claims 4, 11, and 18 the rejections of claims 3, 10, and 17 are incorporated.  Further Bendre teaches:
receiving, by the computer system, a query data instance for the ML task (Bendre teaches ML models making ML predictions per customer instance basis; see 17:43-60.  Bendre teaches receiving a prediction request from a device associated with a customer instance; see 17:43-60.);
determining, by the computer system, that the query data instance belongs to the quorum (Bendre teaches receiving a prediction request from a device associated with a customer instance and submitting the request for the network system to carry out the prediction using the generated ML model, where the ML model and ML prediction are accessible only to client devices associated with the particular customer instance; see 17:43-60.  The rejection of claims 3, 10, and 17 detail how the quorum may only be the cluster to which the training cluster belong.); and
transmitting, by the computer system, the query data instance to the ML worker and the zero or more other ML workers (Bendre teaches receiving a prediction request from a device associated with a customer instance and submitting the request for the network system to carry out the prediction using the generated ML model; see 17:43-60.  Transmission is inherent when processing in a networked system, such as the system described by Bendre.);
wherein each of the ML worker and the zero or more other ML workers is configured to generate a decision or classification result for the query data instance using its respective ML model (Bendre teaches trained ML models are used to generate ML predictions on new data; see 17:16-27 and the example in 17:18-42.).

With respect to claims 5, 12, and 19 the rejections of claims 4, 11, and 18 are incorporated.  Further Bendre teaches:
if the computer system receives multiple decision or classification results in response to transmitting the query data instance to the ML worker and the zero or more other ML workers, the computer system is configured to compile the multiple decision or classification results into a single, final decision or classification result (Bendre teaches trained ML models are used to generate ML predictions on new data; see 17:16-27 and the example in 17:18-42.  The predictions taught by Bendre are final.  Queries to the ML worker and the zero or more other ML workers are interpreted as querying the ML worker and zero other ML workers, in which case there will be no multiple decisions received.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6, 7, 13, 14, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendre et al., U.S. Patent 10,380,504 (Bendre); in view of Horn et al., U.S. Patent Application Publication 2004/0117403 (Horn).


With respect to claims 6, 13, and 20 the rejections of claims 1, 8, and 15 are incorporated.  Further Bendre teaches:
assign the larger cluster to a logical ML worker of the distributed ML system (Bendre teaches a scheduler that receives an ML training request and triggers assignment of an ML trainer process to generate an ML model amongst a plurality of trainer devices each configured to execute one or more ML trainer processes; see 18:48-19:3 and 19:26-41.).

Bendre does not explicitly disclose:
the plurality of clusters includes two or more relatively small clusters, and wherein the computer system is configured aggregate the two or more relatively small clusters into a larger cluster and

However, Horn teaches this limitation:
Horn teaches hierarchical clustering methods that include iteratively adjusting the number of clusters by merging small clusters or splitting large clusters of data points; see [0011].
Bendre and Horn are analogous art directed towards data clustering.  Bendre teaches a distributed ML system that clusters customer data on customer devices and performs an ML analysis of the data, and Horn teaches various methods of determining clusters in multidimensional data entries.
It would have been obvious for one of ordinary skill in the art to incorporate Horn’s cluster merging and splitting into the system described by Bendre before the effective filing date of the claimed invention.  It would have been obvious because one of ordinary skill would be motivated to recognize, classify, and group large sequences of data as disclosed in [0005] of Horn.

With respect to claims 7, 14, and 21 the rejections of claims 1, 8, and 15 are incorporated.  Further Bendre teaches:
assign each of the two or more smaller clusters to a separate ML worker (Bendre teaches a scheduler that receives an ML training request and triggers assignment of an ML trainer process to generate an ML model amongst a plurality of trainer devices each configured to execute one or more ML trainer processes; see 18:48-19:3 and 19:26-41.).

Bendre does not explicitly disclose:
the plurality of clusters include a relatively large cluster, and wherein the computer system is configured to split the relatively large cluster into two or more smaller clusters and

However, Horn teaches this limitation:
Horn teaches hierarchical clustering methods that include iteratively adjusting the number of clusters by merging small clusters or splitting large clusters of data points; see [0011].
See the rejection of claims 6, 13, and 20 for the motivation to combine references.


Conclusion
Claims 1-21 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T PELLETT/Primary Examiner, Art Unit 2121